COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

§
IN RE: MAX GROSSMAN, § No. 08-17-00199-€\/
Relator. § AN ORIGINAL PROCEEDING

§ IN INJUNCTION

' s
ORDER OF RECUSAL

On October 23, 2017, the Court disclosed to the parties in the above-styled and numbered
cause that a court employee had violated Canon 3(B)(6) and (10) of the Code of J udicial Conduct,
as Well as the Court’s policy manual, by manifesting bias or.prejudice against one of the parties in
a pending case. The Court informed the parties that it did not have prior knowledge of the
employee’s actions and did not knowingly permit the employee to engage in the conduct, but We
offered to recuse upon request because the employee’s conduct could diminish the parties’
confidence in the Court’s ability to decide the case impartially In response, the City of El haso
filed a motion to recuse all three members of the Court and Senior Judge David Wellington Chew,
Who is sitting by assignment and currently assigned to hear a contempt proceeding against the City
of El Paso. Accordingly, the City’s motion to recuse each of the members of the Court, including
Senior Judge Chew, is granted The show cause hearing scheduled for November l, 2017 is

1

 

vacated until further notice. The Court will forward a copy of this order of recusal to the TeXas
Supreme Court for reassignment or transfer of the case to another court of appeals

lT lS SO ORDERED this 25th day of October, 20]7.

¢m win/ann

ANN CRAWFoRo MCCLURE, ChiefJustice

Before McClure, C.J., Rodriguez and Palafox, JJ.